opinion of the court

Per Curiam.

By supplemental petition dated August 22, 1982, the Grievance Committee of the Fifth Judicial District charged that respondent used bank funds improperly for his own benefit in violation of the Code of Professional Responsibility. Respondent denied any wrongdoing and a referee was appointed by order of this court.
The referee found, inter alla, that on October 9, 1979 respondent made a deposit of $1,061.50 to his law office checking account with Marine Midland Bank but through a posting error the deposit was credited to the account in the sum of $16,061.50. The referee further found that as a result of information received from a third party on October 22, 1979, respondent was made aware of the bank error, and that thereafter respondent knowingly and wrongfully appropriated to his own use funds of Marine *348Midland Bank by continuing to issue checks against said account.
The referee concluded that respondent engaged in conduct involving dishonesty and in conduct which adversely reflects on his fitness to practice law. We confirm the referee’s findings and we conclude that respondent’s conduct violated DR 1-102 (A) (4) and (6) of the Code of Professional Responsibility. No further action may be taken since respondent is already disbarred (see Matter of Dobbertin, 91 AD2d 264).
Dillon, P. J., Callahan, Doerr, Denman and Moule, JJ., concur.
Order entered confirming referee’s report.